United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-3115
                                ___________

Samuel K. Lipari, as Assignee of       *
Dissolved Medical Supply Chain, Inc., *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Western District of Missouri.
General Electric Company; General      *
Electric Capital Business Asset        *       [UNPUBLISHED]
Funding Corporation; GE                *
Transportation Systems Globaling       *
Signaling, LLC; Stewart Foster;        *
Jeffrey R. Immelt; Seyfarth Shaw,      *
LLP; Heartland Financial Group,        *
Inc.; Christopher M. McDaniel;         *
Bradley J. Schlozman,                  *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: November 27, 2009
                             Filed: December 4, 2009
                              ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Samuel Lipari appeals the district court’s1 orders granting defendants’ motions
to dismiss his civil Racketeer Influenced and Corrupt Organizations Act (RICO)
claims, denying his motion to amend his complaint, and denying his post-judgment
request for the district court judge’s recusal. Following careful review, we find no
basis for reversal. See Charles Brooks Co. v. Georgia-Pacific, LLC, 552 F.3d 718,
721-23 (8th Cir. 2009) (recognizing de novo review of a dismissal and affirming the
dismissal of one plaintiff’s individual claims because he failed to allege an injury to
confer standing); Regions Bank v. J.R. Oil Co., 387 F.3d 721, 728-29 (8th Cir. 2004)
(explaining, to have standing to bring a civil RICO claim, plaintiff must have suffered
an injury “by reason of” a RICO violation and the showing of an injury requires proof
of a concrete financial loss, and not mere injury to a valuable intangible property
interest); see also United States ex rel. Joshi v. St. Luke’s Hosp., 441 F.3d 552, 555
(8th Cir. 2006) (stating abuse of discretion review for denial of a motion to amend a
complaint, but de novo review of the underlying legal conclusion that a proposed
amendment to the complaint would have been futile); Hooker v. Story, 159 F.3d 1139,
1140 (8th Cir. 1998) (per curiam) (declaring the abuse of discretion standard of review
for recusal motions).

      We affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.

                                         -2-